Exhibit 10.1



SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is entered into and
deemed effective this 17th day of April 2006, by and between Roger Hurst
(“Hurst”) and Diane Newman (“Newman”), on the one hand, and AspenBio, Inc. n/k/a
AspenBio Pharma, Inc., a Colorado Corporation (“AspenBio”), on the other hand.
Hurst, Newman, and AspenBio may be collectively referred to as “the Parties.”

        WHEREAS, AspenBio filed a civil lawsuit against Hurst and Newman, in the
case captioned AspenBio, Inc. v. Roger Hurst and Diane Newman, Douglas County,
Colorado, District Court, Case No. 05-CV-1477 (“the Litigation”), seeking, among
other things, preliminary and permanent injunctive relief, restraining and
enjoining Hurst and Newman from misappropriating AspenBio’s trade secrets and
confidential and proprietary information, and money damages; and

        WHEREAS, Hurst filed counterclaims in the Litigation against AspenBio
for, among other things, breach of Hurst’s employment agreement, wrongful
termination, breach of implied contract, breach of fiduciary duty, and fraud;
and

        WHEREAS, Hurst filed amended counterclaims against AspenBio, as well as
third-party claims, against Aspen Bio’s Chief Executive Officer, Richard G.
Donnelly, and against AspenBio’s Board Members, Gail S. Schoettler, Douglas I.
Hepler, David E. Welch, and Gregory Pusey, in the Litigation; and

        WHEREAS, On April 14, 2006, the Court entered its Preliminary Injunction
Order against Hurst and Newman; and

        WHEREAS, the Parties wish to avoid the costs, including attorney’s fees,
of further litigation, without admission of liability or wrongdoing, and to
settle and finally resolve their disputes on the terms and conditions set forth
herein.

        NOW THEREFORE, for good and valuable consideration, including the
foregoing recitals, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereby covenant and agree, as follows:

        1.        Injunction. The Parties shall execute and file with the Court
a stipulated permanent injunction, attached hereto as Exhibit A, which shall be
made an Order of the Court.

        2.       Dismissal of Litigation. Upon the Parties’ execution of this
Agreement and the Court’s entry of the permanent injunction, attached as Exhibit
A, the Parties, through their respective counsel, shall file a Stipulated
Dismissal of all of the claims, counterclaims, and third-party claims asserted
in the Litigation, with prejudice, each party to bear his or its own attorneys’
fees and costs.

--------------------------------------------------------------------------------



        3.       Mutual Release. In consideration of this Agreement, except as
provided for in the Stipulated Permanent Injunction, attached hereto as Exhibit
A, AspenBio, on the one hand, and Hurst and Newman, on the other hand, for
themselves and for their officers, directors, shareholders, predecessors,
successors, assigns, heirs, decedents, beneficiaries, and any other person or
entity owned and/or controlled by or associated with any Party, hereby release
and forever discharge each other and each other’s assigns, heirs,
representatives, agents, subsidiaries, parents, affiliated companies, employees,
officers, directors, members, managers, insurers, attorneys, trustees and
beneficiaries, of and from any and all past, present and future claims, damages,
causes of action, costs, expenses, fees, promises, obligations, and liabilities
of whatever kind or nature, that the Parties have, whether known or unknown,
foreseen or unforeseen, anticipated or unanticipated, liquidated or
non-liquidated, related in any way to the Litigation, and any other matter of
any kind whatsoever, but excepting any claims that may arise with respect to the
execution and/or performance of this Agreement and excepting any claims that may
arise with respect to the enforcement of the Stipulated Permanent Injunction,
attached hereto as Exhibit A.

        4.       Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the Parties, as well as their respective agents, heirs,
decedents, beneficiaries, successors, assigns, and representatives.

        5.       Entire Agreement. This Agreement, together with any other
instruments or agreements referred to herein, constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and there are no
other representations, warranties, or agreements, except as provided herein.

        6.       Governing Law. This Agreement shall be governed by the laws of
the State of Colorado.

        7.       Representations and Warranties. The Parties hereby warrant to
one another that they have taken all appropriate action necessary to authorize
the execution of this Agreement and the Stipulated Permanent Injunction,
attached hereto as Exhibit A, and that this Agreement and the Stipulated
Permanent Injunction, attached hereto as Exhibit A, and any documents executed
in connection herewith constitute the legal, valid, and binding obligations of
each of the Parties, enforceable against each of such Parties in accordance with
the terms of this Agreement and the Stipulated Permanent Injunction, attached
hereto as Exhibit A. The Parties further warrant that they have not assigned,
transferred, hypothecated, or otherwise conveyed any of their interests in the
Litigation to any other person or entity.

        8.       Further Assurances. Each of the Parties agrees to take all
action necessary to carry out the intentions of the Parties as expressed in this
Agreement.

        9.       Instruction. The Parties acknowledge that their respective
legal counsel have reviewed and participated in settling the terms of this
Agreement, and that any rule of construction to the effect that any ambiguity is
to be resolved against the drafting party, including the doctrine of contra
proferentum, shall not be applicable in the interpretation of this Agreement.
Further, each of the Parties understands and acknowledges that the party is
represented by independent counsel to represent such party in connection wit
such party’s consideration of this Agreement. Further, each of the Parties
acknowledges that such party has read this Agreement and understands all of its
terms and that this Agreement is executed voluntarily, without duress, and with
full knowledge of its legal significance.

2

--------------------------------------------------------------------------------



        10.       Non-Disparagement. The Parties to the Agreement further agree
not to engage in libel, slander, or business defamation of any other party to
the Agreement.

        11.       Counterparts. This Agreement may be signed in counterparts and
shall be effective immediately upon the signature by all Parties.

        12.       Notice to Prospective Employers and Business Partners. Hurst
and Newman, each, shall disclose the Stipulated Permanent Injunction, Exhibit A,
to any prospective employer and/or business partner and/or joint venture
partner, prior to entering into any employer-employee relationship, business
relationship, and/or joint venture relationship, to the extent Hurst’s or
Newman’s prospective employment or business relationship relates in any way to
any matter potentially affected by the Stipulated Permanent Injunction. This
provision shall be given full force and effect during the pendency of the
Stipulated Permanent Injunction.

        13.       Payment on Hurst Promissory Note. AspenBio shall pay Hurst, in
good funds, the sum of one hundred thousand dollars ($100,000) which sum shall
reduce the principal amount currently due and owing on the promissory note made
by AspenBio in favor of Hurst, dated June 12, 2003, within two weeks of the
parties’ execution of this Agreement.

        IN WITNESS WHEREOF, AND INTENDING TO BE LEGALLY BOUND HEREBY, THE
UNDERSIGNED PARTIES ACKNOWLEDGE THAT EACH OF THE PARTIES HAS CAREFULLY READ THE
FOREGOING SETTLEMENT AGREEMENT AND RELEASE, KNOWS THE CONTENTS THEREOF, FULLY
UNDERSTANDS IT, AND SIGNS THE SAME AS SAID PARTY’S OWN FREEACT AS OF THE DATE
SET FORTH BELOW

ASPENBIO, INC.


/s/ Richard G. Donnelly
By Richard G. Donnelly
Its President and Chief Executive Officer

/s/ Roger Hurst
Roger Hurst, Individually

/s/ Diane Newman
Diane Newman, Individually

3

--------------------------------------------------------------------------------




APPROVED AS TO FORM, CONTENT, AND SUBSTANCE:

/s/ Michael J. Norton
/s/ Jennifer M. Osgood
/s/ Matt B. Dillman
Michael J. Norton
Jennifer M. Osgood
Matt B. Dillman
BURNS, FIGA & WILL, P.C.
6400 S. Fiddlers Green Circle, Suite 1000
Greenwood Village, CO 80111
303-796-2626
Attorneys for Plaintiff


/s/ Sylvia W. Kirk
Sylvia W. Kirk
333 W. Hampden Avenue
Suite 415
Englewood, CO 80110
303-762-0444
Attorneys for Defendant Roger Hurst


/s/ Aaron W. Barrick
Aaron W. Barrick
Folkestad, Fazekas, Barrick & Patoile, P.C.
185 S. Wilcox Street, Suite 200
Castle Rock, CO 80104
303-688-3045
Attorneys for Defendant Diane Newman






4



--------------------------------------------------------------------------------